DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020, has been entered.

Claims 1, 8, 11, and 15 are amended.
Claims 1, 3-9, and 11-22 are pending.


Response to Remarks/Amendments

35 USC §112 Rejections
The Applicant continues to traverse the rejection of claims 6, 18, and 19 for lack of written description, contending that the written description requirement is satisfied by ¶[0046] of the specification.  That passage explains that determining that an interview decision is biased may be based on determining whether an interview decision matches similar interview decisions within a threshold.  In response, the Examiner submits that the teachings in ¶[0046] are insufficient to satisfy the written description requirement.  No explanation is provided as to what would be a ‘similar interview decision.’  Moreover, no algorithm is provide for determining whether decisions match.  No basis for setting or determining a threshold is provided.  The rejection is accordingly maintained.
The Applicant additionally traverses the rejection of 6, 7, 18, and 19 as being indefinite for reciting the term, ‘biased;’ contending that ‘biased’ is used as an absolute term in the claims.  The Examiner respectfully disagrees.  As provided in ¶[0046], bias is determined based on a 
35 USC §102/103 Rejections
The Applicant traverses the rejection of independent claims 1, 8, and 15 as being obvious over Ballin in view of Anderson.  According to the Applicant, Ballin does not teach modifying voice data of an interviewee to generate modified voice data.  The Examiner respectfully disagrees.  Ballin discloses that behavioral actions may include tone of voice.  See ¶[0032].  For example, a tone of voice and accent may be output as a behavior.  See ¶[0147].  The tone of voice of a user, in conjunction with face tracking, may be used to infer mood states.  See ¶[0218].  Moreover, a tone of voice is a behavioral action that may be translated into another action.  See ¶[0248].  Although the skilled artisan may infer from a reading of Ballin that audio and video inputs are intended to be used in conjunction, Anderson is now cited for explicitly teaching the use of both audio and visual inputs through the use of video cameras and microphones in ¶[0095].  This teaching of Anderson provides evidence that the use of audio and visual data in conjunction is well known in the art.  
The Applicant refers to one example provided in Ballin as evidence that Ballin does not teach modifying voice data to create a modified voice data output.  In response, the Examiner points out that Ballin discloses that tone of voice may be an input (see ¶[0218]; tone of voice to infer the mood state of the user) and an output (see ¶[0032] and [0236]). Although the Applicant’s Remarks focus on a specific example of translating a gesture to a tone of voice, a full reading of the Ballin reference, in conjunction with cited ¶[0032], [0218], and [0236]; would lead the skilled artisan to conclude that any behavior could be translated into another behavior.  This would include translating tone of voice into another tone of voice; or any other kind of voice data to other voice data.    
The rejection of the remaining claims stands or falls with the rejection of independent claims 1, 8, and 15.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6, 18, and 19 recite, “determining whether the interview decision is biased based on the interviewer data;” or the equivalent.  However, no algorithm or means for determining whether a decision is biased based on data is provided in the specification or claims.  When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "bias/biased” in claims 6, 7, 18 and 19 is a relative term which renders the claim indefinite.  The term "bd" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, claim 7 recites, “biased interview scores for the interviews.”  The term is a relative term.  The skilled artisan would not be apprised as to how to quantitatively evaluate bias of a person.  The claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8, 9, 11, 12, 14-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0184355 A1 to Ballin et al. (hereinafter ‘BALLIN’) in view of US 2019/0018983 A1 to Anderson et al. (hereinafter ‘ANDERSON’)

Claim 1 (Currently Amended)
BALLIN discloses a method, comprising: receiving, by a device and from a user device, particular interviewer data associated with a particular interviewer (see abstract and ¶[0240]; conform to the demographic group of the observer), 
wherein the particular interviewer data includes data identifying one or more of: a particular role of the particular interviewer, a particular location of the particular interviewer, or a gender of the particular interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receiving, by the device, particular interviewee data associated with a particular interviewee, wherein the particular interviewee data includes data identifying a gender of the particular interviewee (see again ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
processing, by the device, the particular interviewer data and the particular interviewee data, with a machine learning model, to determine one or more avatars to present to the particular interviewer (see again abstract and ¶[0204]-[0209] and [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar), and
receiving, by the device, first video data of the particular interviewee (see ¶[0216]; input from the motion of the user provided by video cameras).
BALLIN does not explicitly disclose, but ANDERSON discloses, the first video data including voice data of the particular interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents that includes using input from video cameras and microphones.  It would have been obvious to use the microphones as taught by ANDERSON in the system executing the method of BALLIN with the motivation to analyze behaviors from audio and video data.
BALLIN further discloses selecting, by the device, a particular avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animating, by the device, the particular avatar, based on the first video data, to generate an animated avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); 
modifying, by the device, voice data of the particular interviewee, based on the first video data, to generate first modified voice data (see ¶[0032], [0218] and [0236]; tone of voice); and 
providing, by the device, the animated avatar and the first modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 3 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 1.
BALLIN further discloses further comprising; providing a different particular avatar, of the one or more avatars, to the user device; modifying one of the one or more avatars for presentation to the particular interviewer; modifying selection of the particular avatar from the one or more avatars; or retraining the machine learning model based on the one or more avatars (see ¶[0006]; the behavior can be modified by the user to have certain traits.  See also ¶[0190]-[0191]; an iterative process that forms sets of equations to propagate output for real time control and profile editing).

Claim 4 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 1.
BALLIN further discloses, further comprising:  receiving, by a device, interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not)  associated with interviewers conducting interviews with interviewees (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: roles of the interviewers, locations of the interviewers, genders of the interviewers, avatars presented to the interviewers, or interview decisions of the interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and other characteristics.  See also ¶[0249]; translate behavior according to the represented sex of an avatar as well as the role of the avatar); and 
receiving, by the device, interviewee data associated with the interviewees, wherein the interviewee data includes data identifying genders of the interviewees (see ¶[0249]-[0250]; it is advantageous if the behavior of the robotic guide can be changed according to the demographic group of one or more persons with whom the robotic guide is interacting.  A female avatar in a dress may wish to be perceived in a different attire when participating in an online meeting with colleagues from a different culture). 
BALLIN does not specifically disclose, but ANDERSON discloses, receiving other interview data associated with the interviews conducted by the interviewers with the interviewees (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), 
wherein the other interview data includes data identifying one or more of: anonymized resumes of the interviewees, roles for jobs sought by the interviewees, years of experience required for the roles for the jobs, or locations of the jobs (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), and
training the machine learning model, with the interview data, the interviewee data, and the other interview data, to generate the machine learning model (see again abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  ANDERSON discloses removing sensitive content from documents while retaining usefulness for processing in machine learning.  It would have been obvious to use the anonymized resume data as taught by ANDERSON in the system executing the method of 

Claim 5 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 4.
BALLIN further discloses wherein the interviewee data further includes data identifying one or more of: current roles of the interviewees (see ¶[0247]; role/occupation), locations of the interviewees, years of service in the current roles of the interviewees, or years of experience of the interviewees.

Claim 6 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 4.
BALLIN further discloses further comprising receiving decision data indicating an interview decision of the particular interviewer for the particular interviewee (see again ¶[0209]; infer equivalent machismo behavior by propagating input through the behavioral framework); 
determining whether the interview decision is biased based on the interviewer data (see ¶[0114]; Bill is friendly); and 
providing, to the user device, data identifying whether the interview decision is biased (see again ¶[0114]; Bill is friendly).

Claim 8 (Currently Amended)
BALLIN discloses a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories (see ¶[0061]; the translated behavior is generated using a device arranged to have a suite of computer programs), to: receive, from a user device, interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not) associated with an interviewer conducting an interview with an interviewee (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: a role of the interviewer, a location of the interviewer, or a gender of the interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receive interviewee data associated with the interviewee, wherein the interviewee data includes data identifying a gender of the interviewee (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
process the interviewer data and the interviewee data, with a trained machine learning model, to determine one or more avatars to present to the interviewer (see again abstract and ¶[0204]-[0209] and [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar); 
wherein the trained machine learning model is trained with training interviewer data and training interviewee data (see abstract and ¶[0011]; a behavioral translator to map information conforming to a first demographic group to behavior conforming to a second demographic group); 
wherein the training interviewer data includes data identifying one or more of: roles of interviewers conducting interviews with interviewees, locations of the interviewers, genders of the interviewers, avatars presented to the interviewers, or interview decisions of the interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and ; and 
wherein the training interviewee data includes data identifying genders of the interviewees(see ¶[0016]-[0017]; behavioral parameter values directly associated with output which generates behavioral action). and
receive first video data of the interviewee (see ¶[0216]; input from the motion of the user provided by video cameras). 
BALLIN does not explicitly disclose, but ANDERSON discloses, the first video data including voice data of the interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents that includes using input from video cameras and microphones.  It would have been obvious to use the microphones as taught by ANDERSON in the system executing the method of BALLIN with the motivation to analyze behaviors from audio and video data.
BALLIN further discloses select a first avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the first avatar, based on the first video data, to generate an animated first avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); 
modify voice data of the interviewee, based on the first video data, to generate first modified voice data (see ¶[0032], [0218] and [0236]; tone of voice) and 
provide the animated first avatar and the first modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 9 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the device as set forth in claim 8.
BALLIN further discloses wherein the trained machine learning model includes one or more of: a classification model, or an ensemble model (see abstract and ¶[0011]; a behavioral translator to map information conforming to a first demographic group to behavior conforming to a second demographic group).

Claim 11 (Currently Amended)
The combination of BALLIN and ANDERSON discloses the device as set forth in claim 8.
BALLIN further discloses wherein the one or more processors, when animating the first avatar, are to: utilize computer vision on the first video data to determine facial expressions and body language of the interviewee (see ¶[0110] and [0147]; facial expressions); and 
map the facial expressions and the body language of the interviewee to the first avatar to generate the animated first avatar (see again ¶[0110] and [0147]; facial expressions).
 
Claim 12 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the device as set forth in claim 8.
BALLIN further discloses wherein the one or more processors are further to: select a second avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the second avatar, based on second video data associated with another interviewee, to generate an animated second avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); 
modify voice data of the other interviewee, based on the second video data associated with the other interviewee, to generate second modified voice data (see ¶[0032], [0218] and [0236]; tone of voice); and 
provide the animated second avatar and the second modified voice data to the user device (see ¶[0032], [0218] and [0236]; tone of voice).

Claim 14 (Original)
The combination of BALLIN and ANDERSON discloses the device as set forth in claim 8.
BALLIN further discloses wherein the avatars presented to the interviewers include digital avatars that: are animated based on video data associated with the interviewees (see ¶[0216]; video cameras with face tracking to determine the user’s state), and 
include voices that are modified based on the video data associated with the interviewees (see ¶[0032], [0218] and [0236]; tone of voice).

Claim 15 (Currently Amended)
BALLIN discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (see ¶[0061]; the translated behavior is generated using a device arranged to have a suite of computer programs), cause the one or more processors to: 
receive, from a user device, particular interviewer data associated with a particular interviewer (see abstract and ¶[0240]; conform to the demographic group of the observer), 
wherein the particular interviewer data includes data identifying one or more of: a particular role of the particular interviewer, a particular location of the particular interviewer, or a gender of the particular interviewer (see ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
receive particular interviewee data associated with a particular interviewee, wherein the particular interviewee data includes data identifying a gender of the particular interviewee (see again ¶[0249]-[0250]; translate behavior according to the sex of the avatar and the role the avatar is to perform); 
process the particular interviewer data and the particular interviewee data, with a machine learning model, to determine one or more avatars to present to the particular interviewer (see again abstract and ¶[0204]-[0209] and [0232]; use some sort of learning scheme to learn a mapping for a behavioral framework to generate behavioral actions consistent with an indicated demographic group.  See also ¶[0249]-[0250]; translate behavior according to the represented sex of an avatar); and
receive video data associated with the particular interviewee (see ¶[0216]; input from the motion of the user provided by video cameras). 
BALLIN does not explicitly disclose, but ANDERSON discloses, the video data including voice data of the particular interviewee (see ¶[0095]; illustrative input devices include one or more video cameras and microphones). 
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]) that includes behavior such as eye gaze, limb movement, speech and tone of voice.  ANDERSON discloses removing sensitive content from documents that includes using input from video cameras and microphones.  It would have been obvious to use the microphones as taught by ANDERSON in the system executing the method of BALLIN with the motivation to analyze behaviors from audio and video data.
select a particular avatar from the one or more avatars (see ¶[0217]; customize the behavior of the avatar); 
animate the particular avatar, based on the video data, to generate an animated particular avatar (see ¶[0216]-[0217]; input from the motion of the user provided by video cameras.  Customize the behavior of the avatar); 
modify voice data of the particular interviewee, based on the video data, to generate modified voice data (see ¶[0032], [0218] and [0236]; tone of voice); and 
provide the animated particular avatar and the modified voice data to the user device (see again ¶[0032], [0218] and [0236]; tone of voice).

Claim 16 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the non-transitory computer-readable medium as set forth in claim 15.
BALLIN further discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: 
receive interviewer data (see abstract and ¶[0068]; process input to associate input with behavior conforming to the first demographic group.  Utilize simple data input to generate complex object behavior.  See also ¶[0210]; one is either in a conversation or not) associated with interviewers conducting interviews with interviewees (see ¶[0003] and [0056]; a virtual environment in which a plurality of human users from differing cultural backgrounds participate.  An avatar hosted meeting), 
wherein the interviewer data includes data identifying one or more of: roles of the interviewers, locations of the interviewers, genders of the interviewers, avatars presented to the interviewers, or interview decisions of the interviewers (see ¶[0002]; a group with distinctive religious, political, social, language, racial, national, and other characteristics.  See also ¶[0249]; ; and
receive interviewee data associated with the interviewees, wherein the interviewee data includes data identifying genders, ages, races, or sexual orientations of the interviewees (see ¶[0249]-[0250]; it is advantageous if the behavior of the robotic guide can be changed according to the demographic group of one or more persons with whom the robotic guide is interacting.  A female avatar in a dress may wish to be perceived in a different attire when participating in an online meeting with colleagues from a different culture). 
BALLIN does not specifically disclose, but ANDERSON discloses, receive other interview data associated with the interviews conducted by the interviewers with the interviewees (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), 
wherein the other interview data includes data identifying one or more of: anonymized resumes of the interviewees, roles for jobs sought by the interviewees, years of experience required for the roles for the jobs, or locations of the jobs (see abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm.  See also ¶[0026]; work experience, education, objectives, and contract information), and
train the machine learning model, with the interviewer data, the interviewee data, and the other interview data, to generate the trained machine learning model (see again abstract; obscure sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning algorithm).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  ANDERSON discloses removing sensitive content from documents while 

Claim 17 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the non-transitory computer-readable medium as set forth in claim 16.
BALLIN further discloses wherein the interviewee data further includes data identifying one or more of: current roles of the interviewees (see ¶[0247]; role/occupation), locations of the interviewees, years of service in the current roles of the interviewees, or years of experience of the interviewees.

Claim 18 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the non-transitory computer-readable medium as set forth in claim 16.
BALLIN further discloses wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: receive decision data indicating an interview decision of the particular interviewer for the particular interviewee (see again ¶[0209]; infer equivalent machismo behavior by propagating input through the behavioral framework); 
determine whether the interview decision is biased based on the interviewer data (see ¶[0114]; Bill is friendly); and 
provide, to the user device, data identifying whether the interview decision is biased (see again ¶[0114]; Bill is friendly).

Claim 21 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 1.
BALLIN additionally discloses wherein modifying the voice data of the particular interviewee comprises: modifying the voice data of the particular interviewee by adjusting a pitch of the voice data to be within a pitch range of another gender that is not the gender of the particular interviewee (see ¶[0202]; vocal actions can be modified by pitch.  See also [0240] and [0249]; translate behavior according to the represented sex of an avatar; and conform to the demographic group of the observer), 

Claim 22 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the device as set forth in claim 8.
BALLIN further discloses wherein the one or more processors, when animating the first avatar, are to: identify a facial expression of the interviewee using computer vision; and map the facial expression to the animated first avatar (see ¶[0216]; video cameras using face tracking to infer the user’s state.  See also ¶[0180]; generate behavior for facial expression, such as smiling).


Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0184355 A1 to BALLIN et al. and US 2019/0018983 A1 to ANDERSON et al. as applied to claim 8 above, and further  in view of US 9,690,784 B1 to Hughes et al. (hereinafter ‘HUGHES’).

Claim 13 (Original)
the device as set forth in claim 8.
BALLIN does not specifically disclose, but HUGHES discloses, wherein the avatars presented to the interviewers include digital avatars that are anonymized based on video data associated with the interviewees (see col 4, ln 9-14; communicate anonymously with an avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  HUGHES discloses a culturally adaptive avatar similar that allows for anonymous communications.  It would have been obvious for one of ordinary skill in the art to include the anonymous communication between avatars as taught by HUGHES in the system executing the method of BALLIN with the motivation to maintain privacy of a party.

Claim 20 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the non-transitory computer-readable medium as set forth in claim 16.
BALLIN does not specifically disclose, but HUGHES discloses, wherein the avatars presented to the interviewers include digital avatars that are anonymized based on video data associated with the interviewees (see col 4, ln 9-14; communicate anonymously with an avatar).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in virtual environments consisting of avatars (see ¶[0003]).  HUGHES discloses a culturally adaptive avatar similar that allows for anonymous communications.  It would have been obvious for one of ordinary skill in the art to include the anonymous communication between avatars as taught by HUGHES in the system executing the method of BALLIN with the motivation to maintain privacy of a party.


Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0184355 A1 to BALLIN et al. in view of US 2019/0018983 A1 to ANDERSON et al. as applied to claims 1 and 4 above, and further in view of US 2015/0371191 A1 to TAYLOR et al.

Claim 7 (Previously Presented)
The combination of BALLIN and ANDERSON discloses the method as set forth in claim 4.
The combination of BALLIN and ANDERSON does not specifically disclose, but TAYLOR discloses, wherein the data identifying the interview decisions of the interviewers includes one or more of: biased interview scores for the interviews (see ¶[0048]; an evaluator is determined to be outside the mean by a threshold value),
fit scores indicating fits for jobs that are determined based job requirements and skills of the interviewees, or 
case scores indicating whether the interviewees provide structured, quantitatively correct, and insightful answers during the interviews.
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in conversational environments (see ¶[0003] and [0210]).  TAYLOR discloses model-driven bias detection in interview environments (see ¶[0038]).  It would have been obvious for one of ordinary skill in the art of conferencing to include the bias detection as taught by TAYLOR in the system executing the method of BALLIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 (Original)
the non-transitory computer-readable medium as set forth in claim 15.
The combination of BALLIN and ANDERSON does not specifically disclose, but TAYLOR discloses, wherein the one or more instructions, that cause the one or more processors to determine whether the interview decision is biased based on the interviewer data, cause the one or more processors to: determine whether the interview decision matches, within a predetermined threshold, similar interview decisions provided in the interviewer data (see ¶[0048]; an evaluator is determined to be outside the mean by a threshold value).
BALLIN discloses a behavioral translator for an object that translates behavior from one demographic group to another and includes applications in conversational environments (see ¶[0003] and [0210]).  TAYLOR discloses model-driven bias detection in interview environments (see ¶[0038]).  It would have been obvious for one of ordinary skill in the art of conferencing to include the bias detection as taught by TAYLOR in the system executing the method of BALLIN since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624